DETAILED ACTION
Response to Amendment
The amendment was received 10/12/21. Claims 21-40 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 21-40, 35 USC 112(f) is not invoked in claims 21-40.





Further regarding claim 26 (and similarly including claims 21,22,28,29,33,35,36 and 40) claim 26 is treated as if a Markush claim. Thus, the claimed “one of a direction of motion and a speed of motion” is treated as optional or as alternatives and thus “one of a direction of motion and a speed of motion” was not directly search. As a result, the claimed “speed of motion” so happens to be present in the art by coincidence when directly searching for claim 24 via MPEP, emphasis added: “treated as a Markush claim”:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).





rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “light” (as in “a light source including an ultraviolet light source and a white light source” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 2a and 2b are both “taken” as the meaning of the claimed “light” under MPEP 2111.01 III:
light1
noun
Physics.
a	Also called lu·mi·nous en·er·gy, radiant energy. electromagnetic radiation to which the organs of sight react, ranging in wavelength from about 400 to 700 nanometers and propagated at a speed of 186,282 miles per second (299,972 kilometers per second), considered variously as a wave, a stream of particles, or a quantum phenomenon.
b	a similar form of radiant energy that does not affect the retina, as ultraviolet or infrared rays.




The claimed “white light” (as in “a light source including an ultraviolet light source and a white light source” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “Electromagnetic radiation composed of a fairly even distribution of all of the frequencies in the visible range of the spectrum, appearing white to the eye” is “taken” as the meaning of the claimed “light” under MPEP 2111.01 III:
SCIENTIFIC DEFINITIONS FOR WHITE LIGHT
white light

Electromagnetic radiation composed of a fairly even distribution of all of the frequencies in the visible range of the spectrum, appearing white to the eye. Light from the Sun is nearly perfect white light, although the Sun does not itself appear white when viewed on Earth due to the scattering of light with frequencies in the blue range by the atmosphere, leaving the Sun with a yellow color.

Light that appears white to the eye, composed of some combination of light 
with frequencies in the red, blue, and green parts of the spectrum. See also color.

The claimed “a” (as in “a light detector” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definition 7: “any” is “taken” as the meaning of “a” under MPEP 2111.01 III:
a1
indefinite article
7	any; a single:
not a one.

wherein “any” is defined:
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. Pick out any six you like.



Response to Arguments
Applicant’s arguments, see remarks, page 7, filed 10/12/21, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claims 21-40 has been withdrawn. 
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Applicants state in pages 8,9:
“As seen above, Vig describes that an invisible authentication mark emits invisible light (e.g., UV or IR light) in response to excitation by a light source. Thus, Vig does not disclose, teach, or suggest "wherein the fluorescent ink is invisible to an unaided human eye and emits a first visible light when illuminated with the ultraviolet light source," as recited by currently amended independent claim 21.”

	The examiner respectfully disagrees since Vig et al. (US 2004/0023397 A1) teaches:
wherein the fluorescent ink is invisible to an unaided human eye (or to a counterfeiter with UV black light, 40-400 nm, that will not produce the full visible authentication response in fig. 7, thus fooling the counterfeiter that really needs IR light, 700-2400 nm, to get the full authentication response; however, as a further deterrent, the response is further filtered, via fig. 12:212,214, thus making the counterfeiter guess which authentication response or the correct “ratio” (cited below [0140]) of light is actually being used during authentication of a product) and emits (via fig. 7:visible light emission axis plot, 500nm to 700nm wherein 400-700nm is the visible range) a first visible light (or the visible range of 400nm to 700nm as shown in fig. 7:botton axis: 500 to 700nm) when illuminated with the ultraviolet light source (via either the counterfeiter’s black light or fig. 12: “LIGHT SOURCE 300nm – 1100nm” overlapping the counterfeiter’s UV range of 40-400 nm).
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Applicants state in page 9, emphasis added:
“Applicant notes that Vig describes an embodiment where the authentication mark includes two light-sensitive compounds: a first compound that emits visible light in response to excitation by a conventional black light, and a second compound that emits invisible light. (See id. at paragraph [0138].) The purpose of this embodiment is to trick would-be counterfeiters into incorrectly reproducing the authentication mark in a manner that would fail authentication by the scanner. (See id.) Although the first compound emits visible light, Vig explicitly teaches that the fingerprint authentication would additionally require the invisible light emitted by the second compound. (See id.) The fingerprint authentication does not match two visible lights with stored fingerprints. Rather, the fingerprint authentication matches a visible light and an invisible light, both emitted in response to a black light, with stored fingerprints. Thus, Vig does not disclose, teach, or suggest "wherein the fluorescent ink is invisible to an unaided human eye and emits a first visible light when illuminated with the ultraviolet light source, wherein the ink is visible to the unaided human eye and reflects a second visible light when illuminated with the white light source ... match the first visible light and the second visible light with one of the plurality of light signatures stored in the non-transitory memory by identifying color values," as recited by currently amended independent claim 21.” 

	The examiner respectfully disagrees since Vig teaches in fig. 7 two visible responses as indicated in fig. 7’s axis showing the wavelength range of 500-700 wherein 400-700 is the visible range. Thus, both light-emissive compounds 1 and 2 in fig. 7 are matched via a “ratio” “to a stored fingerprint” via:
“[0140] Rather than, or in addition to, comparing certain spectral properties such as light emission or absorption from the light-sensitive compound to a stored fingerprint, in some instances it may be desirable to compare a ratio of light emission or absorption of two different wavelengths of light to a stored ratio fingerprint.  In one embodiment, this may be accomplished by providing a light-emissive compound that is capable of emitting two different peak wavelengths of light or, alternatively, providing two or more different light-emissive compounds, each producing a characteristic peak wavelength 
having a certain light emission.  By using a ratiometric approach at two or more different wavelengths, it may be possible to verify the authenticity of a mark without requiring background compensation.  A ratiometric analysis may allow the device to simply measure the intensity at each of the wavelengths and ratio these two values without requiring that the spectra be resolved to baseline.  This may allow the detector to simply ignore any background rather than account for it.  If two or more light-sensitive compounds are used, each may be printed in one or more locations on the package, product, label or container.”
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Applicants state in page 9:
“Applicant notes that Vig describes an embodiment where the authentication mark includes two light-sensitive compounds: a first compound that emits visible light in response to excitation by a conventional black light, and a second compound that emits invisible light. (See id. at paragraph [0138].) The purpose of this embodiment is to trick would-be counterfeiters into incorrectly reproducing the authentication mark in a manner that would fail authentication by the scanner. (See id.) Although the first compound emits visible light, Vig explicitly teaches that the fingerprint authentication would additionally require the invisible light emitted by the second compound. (See id.) The fingerprint authentication does not match two visible lights with stored fingerprints. Rather, the fingerprint authentication matches a visible light and an invisible light, both emitted in response to a black light, with stored fingerprints. Thus, Vig does not disclose, teach, or suggest "wherein the fluorescent ink is invisible to an unaided human eye and emits a first visible light when illuminated with the ultraviolet light source, wherein the ink is visible to the unaided human eye and reflects a second visible light when illuminated with the white light source ... match the first visible light and the second visible light with one of the plurality of light signatures stored in the non-transitory memory by identifying color values," as recited by currently amended independent claim 21.” 

	The examiner respectfully disagrees since Vig teaches:
 wherein the fluorescent ink (via any one line in the barcode of fig. 1) is invisible (via being “mixed” with invisible compound) to an unaided human eye (via said  counterfeiter that can’t see the invisible compound) and emits a first visible light (via said fig. 7) when illuminated with the ultraviolet light source (via said black light or fig. 12:208), wherein the ink (or any other one line of said one line in the barcode) is visible to the unaided human eye (as shown in fig. 1 showing a barcode to be scanned at checkout) and reflects a second visible light (via said fig. 7) when illuminated with the white light source (said correct light of fig. 12:208 that produces the correct filtered response “ratio” of fig. 7)... match (or “match”) the first visible light and the second visible light (via said “ratio”) with one of the plurality of light signatures stored in the non-transitory memory by identifying color values (for matching via
 “[0054] In the embodiment shown in FIG. 1, the device 20 is used to authenticate a sample product package, such as the perfume package 36.  Of course, as discussed above, other suitable product package substrates may be employed, as the present invention is not limited in this respect.  The probe assembly, having a light source, as will be further explained hereinafter, scans the product packaging for certain spectral properties of light-sensitive compounds mixed with, for example, ink used to print the bar code 38.  The probe assembly 24 may also be used to scan the bar code 38 for certain conventional identifying information typically provided by such a bar code, such as the name and price of the product.  In addition, or in the alternative, the probe assembly scans other areas of the package 36 known to have been printed with the mark.  As will be further described hereinafter, the mark may be printed or otherwise placed on the product itself.”; and
“[0067] With respect to authenticating CD's, a light-sensitive compound may be printed or otherwise impregnated onto a music, video or software CD and the laser in the CD player or reader would be capable of irradiating the light-sensitive compound.  The optical detector in the CD player or reader would detect whether a particular light-sensitive compound is present to generate a sample characteristic.  The light-sensitive compound may be keyed to an internal software authorization code such that a match between the external code (i.e., the light-sensitive compound printed or impregnated onto the CD) and the internal code is needed to play, run, copy, or install the music, video or software.  Software on the CD itself or embodied in the player or reader or associated computer would cause a comparison between the sample characteristic and the internal code (i.e., the fingerprint).  If the sample characteristic does not match the fingerprint, continued use of the CD would not be permitted.  In this respect, only when there is a suitable match between the external surface code (i.e., the sample) and the internal authorization code number that is embodied into the computer code (i.e., the fingerprint) will the software function.  Thus, while duplication of the CD may be possible, use of the CD would not.”)









In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “typical RGB sensors in the detector” (this is related to Suggestions) via page 9:
“Indeed, Vig relies on a UV sensor or an IR sensor in the detector and on using invisible light to authenticate marks, so that the authentication will be less perceptible by potential counterfeiters. Vig would not rely on visible light color matching alone. By contrast, the present invention may be practiced with only typical RGB sensors in the detector.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 28, lines 2,3 claims “a light detector including a red light detector, a green light detector, and a blue light detector” as indicated in Vig’s fig. 12:204:206: “DETECTOR 1”: “DETECTOR 2”, comprising “at least two different detectors”, producing the correct visible response comprising a color in terms of a respective wavelength as shown in said fig. 7 (via:
“[0184] The device contains at least two different detectors, in this case, two CMOS detectors.  While viewing the product in ambient light, an infrared filter is in place over each of the detectors to improve the quality of the image that is seen by the operator.  These two infrared filters simultaneously slide away from in front of the CMOS detectors and are replaced by narrow-band bypass filters, one of which is designed to allow the passage of light at a peak wavelength of 560 nm and the second of which is designed to allow the passage of light at a peak wavelength of 900 nm.  As the narrow band bypass filters slide into place, a circuit is completed that directs the light source to fire for a predetermined at a predetermined intensity.  A filter between the light source and the target product package filters out most of the light except for that at a peak wavelength of 488 nm.  The light-sensitive compounds on the package are excited by the light source and immediately emit at each of their respective emission wavelengths.  A portion of this emitted light passes through a lens on the device and is split by a beam splitter which directs light at each of the two detectors.  The filters in front of each of these detectors immediately reverse their previous movement and the narrow band wavelength filters, specific for each detector, are replaced with the infrared filters so that a real time, visible light image of the product remains available.”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21,23,25,27 and 28,30,32,34 and 35,37,39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1).
Regarding claim 21, Vig discloses a system comprising: 
a light source (via fig. 12:208: “LIGHT SOURCE 300nm-1100nm” comprising “one or more light sources”, cited below [0055]) including an ultraviolet light source and a white light (as indicated by the plot in fig. 10:400-700 nm: a fairly even distribution of intensity via “direct sunlight”) source; 
a light detector (via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) including a red light (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) detector, a green light (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) detector, and a blue light (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) detector; 
a non-transitory memory (via fig. 16: “4 MBYTE X 16 BIT DRAM”) storing (resulting in “stored in the PALM PILOT.RTM.  or stored in a remote host computer and associated database”, cited below [0058]) a plurality of light signatures (or “authentic fingerprint data or fingerprint profile data”, cited below [0058]); and 
a hardware processor (via fig. 12:202: “PROCESSOR”) configured to execute an executable code (via fig. 16: “INSTRUCTION STORAGE”) to: 
illuminate, using the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a first target swath (as indicated in fig. 1 corresponding to “printed” “location”, cited below [0028], comprising a portion) including ink and fluorescent ink (corresponding to “each of the emissive inks”, cited below [0185], as shown in fig. 18b: “TIRO” twice), wherein the fluorescent ink is invisible (via “visible…ink”, cited [0028] “mixed with”, [0054],  “invisible” “compound”, [0048], “without an ink”, [0043], i.e., “the mark may be… invisible”, [0028], via the “compound may not be visible”, [0147]) to an unaided human eye (or “the naked eye”, cited [0028], comprised by a “counterfeiter”) and emits a first (via either of fig. 7: “LIGHT-EMISSIVE COMPOUND 1” or “LIGHT EMISSIVE COMPOUND 2” and fig. 2:42a,b: a first LED) visible (via “ ‘visible’ range is 400-700 nm”, cited [0038], as shown in fig. 7: “500”- “700”) light (via either of fig. 7: “LIGHT-EMISSIVE COMPOUND 1” or “LIGHT EMISSIVE COMPOUND 2”) when illuminated with the ultraviolet (via “ ‘UV’ range is 40-400 nm”) light source (via fig. 12:208: “LIGHT SOURCE 300nm-1100nm” overlapping the “ ‘UV’ range is 40-400 nm”) , wherein the ink (of said “each of the emissive inks”) is visible (said via “visible…ink” “mixed” with “invisible” “compound”) to the unaided human eye (said “the naked eye”) and reflects (or “reflect” with “reflectance” via a joined “absorbing compound” with said compounds 1 and 2) a second (via fig. 2:42a,b: a second LED) visible light when illuminated with the white light source (via fig. 12:208: “LIGHT SOURCE 300nm-1100nm” comprising “reflectance”) 
collect (via “groups all of the pixels”), using the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), the first visible (said via “ ‘visible’ range is 400-700 nm”) light (said via either of fig. 7: “LIGHT-EMISSIVE COMPOUND 1” or “LIGHT EMISSIVE COMPOUND 2”) and the second (via fig. 2:42a,b: a second LED comprising said “reflectance”) visible light 
match (resulting in “compared” via “compare…two” as shown in fig. 7: “LIGHT-EMISSIVE COMPOUND 2” or said joined “absorbing compound”) the first visible light and the second visible first visible light and the second visible 


play at least one of an audio or a video (via “play…music, video”) associated with the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”), in response to matching (resulting in “a match”) the first visible light (corresponding to said “TIRO”, twice, in fig. 18b) and the second visible 
“[0028] The invention is directed to authenticating products or packaging by analyzing key ingredients on products or on product packaging.  Light-sensitive compounds can be used to identify the product or product packaging.  In one aspect, the product or product package may include an authentication mark, such as a bar code or other identifier, comprising one or more light-sensitive compounds, which may be printed in one or more locations on the product or product packaging.  The mark may be visible or invisible to the naked eye and may include a visible or invisible ink.  A sealer is applied over the mark or mixed with the mark to inhibit removal of the authentication mark from the product or product package, thereby creating a tamper-resistant mark.  A device to read the authentication mark may include an assembly for providing a source of light to irradiate mark on the sample product or product package, an optical detector to detect certain spectral properties emitted or absorbed by the irradiated mark and a controller to determine the authenticity of the sample product or product package by comparing the emitted or absorbed properties to a standard.  It is to be appreciated that the term "authentic", or any derivative thereof, means an identification as being genuine or without adulteration or identification of point of origin or other desired information.”

“[0038] The "visible" range is 400-700 nm.
[0039] The "UV" range is 40-400 nm.”

“[0043] Creating a tamper-resistant authentication mark (e.g., isolating the mark) may be accomplished by applying the light-emissive compound with or without an ink onto the substrate to form an authentication mark and thereafter coating the applied authentication mark with a protecting sealer.  The sealer is not mixed with the authentication mark during application of the authentication mark.  Rather, according to one embodiment of the invention, the authentication mark is applied first, and the sealer is applied over the authentication mark.”


“[0048] When a UV curable sealer is used to render the authentication mark tamper-resistant, it may be desirable to use a non-UV authentication mark.  That is, the mark incorporating the light-sensitive compound may not be a UV light-sensitive compound.  In one embodiment, the authentication mark includes one or more IR light-sensitive compounds or one or more near-IR light-sensitive compounds.  This has an added benefit in that the authentication mark itself may be invisible as well as protected by the UV sealer.  In this embodiment, the sealer may be applied as an overcoat, as described above, or may be mixed with one or more non-UV light-sensitive compounds (e.g., one or more IR or near IR light-sensitive compounds) and ink, if used.”
“[0054] In the embodiment shown in FIG. 1, the device 20 is used to authenticate 
a sample product package, such as the perfume package 36.  Of course, as discussed above, other suitable product package substrates may be employed, as the present invention is not limited in this respect.  The probe assembly, having a light source, as will be further explained hereinafter, scans the product packaging for certain spectral properties of light-sensitive compounds mixed with, for example, ink used to print the bar code 38.  The probe assembly 24 may also be used to scan the bar code 38 for certain conventional identifying information typically provided by such a bar code, such as the name and price of the product.  In addition, or in the alternative, the probe 
assembly scans other areas of the package 36 known to have been printed with the mark.  As will be further described hereinafter, the mark may be printed or otherwise placed on the product itself.”
[0055] The hand-held probe assembly 24, as best shown in the diagrammatic 
cross-sectional view of FIG. 2, includes a probe body 40, which may be a unitary body or may be formed with a plurality of discrete body parts.  The probe body includes one or more light sources disposed therein.  In a preferred embodiment, the light sources 42a and 42b are provided by light-emitting diodes such as Model Number HLMP CB15 sold by Hewlett-Packard, California, USA, which may or may not be infrared light-emitting diodes or near infrared light-emitting diodes.  In an alternative embodiment, the light source may be a laser light source.  In either case, the light source is matched to the excitation wavelength of one or more light-sensitive compounds in the mark on 
the product or product packaging.  The leads 44a and 44b of the light source are connected, through the conduit, to the base unit 22 to receive power for excitation.  The probe assembly may further include source filters 46a and 46b, such as bandpass or cutoff filters, to isolate wavelengths of light from the light source.  Lenses 48a and 48b, such as symmetric convex lenses each having a 10 mm focal length with a 10 mm diameter, focus light emitted from the light sources.  One or more prisms (not shown) may also be used to direct or focus light.  Ports 58a and 58b are formed in the probe assembly to allow light from the light source to irradiate the mark.  Because the light from the light sources are allowed to exit the probe assembly, the product or product package may be scanned from a distance of up to four feet, up to six feet or even up to 
twelve feet.”




“[0058] It is to be appreciated that any suitable device may be employed to read the authentication mark (i.e. detect emitted or absorbed light from the authentication mark), as the present invention is not limited in this respect.  Thus, the particular devices described herein are exemplary only and not limiting.  Detection of light absorbed from the light-absorbing compounds may be made using any suitable imaging technique.  Similarly, detection of light emitted from the light-emissive compounds may be made using any suitable imaging technique such as infrared, near infrared, far infrared, Fourier transformed infrared, Raman spectroscopy, time resolved fluorescence, fluorescence, luminescence, phosphorescence and visible light imaging.  The base unit 22 includes corresponding circuitry and software, as will be explained hereinafter, to receive the video information from the optical detector and convert the information into fingerprint data.  Alternatively, such circuitry and software may be part of the PALM PILOT.RTM..  In any event, sample characteristics of the ink may then be compared with authentic fingerprint data or fingerprint profile data stored in the PALM PILOT.RTM.  or stored in a remote host computer and associated database.  In the latter embodiment, the base unit 22 or the PALM PILOT.RTM.  communicates with a host computer via a data cable through, for example, a modem.  Of course, those skilled in the art will recognize in view of this disclosure that other communication links may be used, such as a direct data link, satellite transmission, coaxial cable transmission, fiber optic transmission or cellular or digital communication.  The communication link may be a direct line or through the Internet.  The host computer also communicates with a database which stores a plurality of fingerprints or fingerprint emission profiles.
[0059] According to one aspect of the invention, one or more desired light-sensitive compounds are printed on the product or the product package to create an authentication mark.  In one embodiment, one or more light-sensitive compounds, such as, for example, one or more fluorescent light-emissive compounds, is mixed with ink to be printed on the product or product package.  The particular light-sensitive compound selected should have minimal impact on the visible characteristics of the ink so as not to be noticeably different than other printing on the package.  For example, one or more light-emissive compounds mixed with visible ink (such as black ink) is used to print information on the product package, such as the bar code 38 of the package 36, shown in FIG. 1.  Alternatively, the authentication mark may be formed as an invisible authentication mark.”;











“[0067] With respect to authenticating CD's, a light-sensitive compound may be printed or otherwise impregnated onto a music, video or software CD and the laser in the CD player or reader would be capable of irradiating the light-sensitive compound.  The optical detector in the CD player or reader would detect whether a particular light-sensitive compound is present to generate a sample characteristic.  The light-sensitive compound may be keyed to an internal software authorization code such that a match between the external code (i.e., the light-sensitive compound printed or impregnated onto the CD) and the internal code is needed to play, run, copy, or install the music, video or software.  Software on the CD itself or embodied in the player or reader or 
associated computer would cause a comparison between the sample characteristic 
and the internal code (i.e., the fingerprint).  If the sample characteristic does not match the fingerprint, continued use of the CD would not be permitted.  In this respect, only when there is a suitable match between the external surface code (i.e., the sample) and the internal authorization code number that is embodied into the computer code (i.e., the fingerprint) will the software function.  Thus, while duplication of the CD may be possible, use of the CD would not.”;

“[0140] Rather than, or in addition to, comparing certain spectral properties such as light emission or absorption from the light-sensitive compound to a stored fingerprint, in some instances it may be desirable to compare a ratio of light emission or absorption of two different wavelengths of light to a stored ratio fingerprint.  In one embodiment, this may be accomplished by providing a light-emissive compound that is capable of emitting two different peak wavelengths of light or, alternatively, providing two or more different light-emissive compounds, each producing a characteristic peak wavelength 
having a certain light emission.  By using a ratiometric approach at two or more different wavelengths, it may be possible to verify the authenticity of a mark without requiring background compensation.  A ratiometric analysis may allow the device to simply measure the intensity at each of the wavelengths and ratio these two values without requiring that the spectra be resolved to baseline.  This may allow the detector to simply ignore any background rather than account for it.  If two or more light-sensitive compounds are used, each may be printed in one or more locations on the package, product, label or container.
[0141] In addition to using compounds that may emit at specific wavelengths in response to an excitation light source, the present invention may also employ compounds that absorb at specific wavelengths, as briefly discussed above.  For example, the substrate being analyzed may be irradiated at a specific wavelength and reflect that same wavelength back to the detector.  An area on the substrate may be covered by an absorbing compound that may absorb at the wavelength of the irradiating light and therefore be detected as an area of lower emission or reflectance than the surrounding area.  Two or more absorbers may be used in a way similar to that used with emitters, as described above.  In addition, absorbers may be used in conjunction with emitters.”;




“[0147] In another such situation, it may be desirable to allow would-be counterfeiters to identify and reproduce the unique authentication mark printed on the product or product package in an effort to trap would-be counterfeiters and effectively detect the presence of counterfeit products or product packages.  In this embodiment, the authentication mark is visible or otherwise detectable using a conventional black light, thereby allowing the would-be counterfeiter to reproduce the pattern of the authentication mark.  However, unbeknownst to the would-be counterfeiter, the ink used for the reproduced authentication mark would not contain one or more of the proper light-emissive compounds.  Thus, while the would-be counterfeiter may have taken comfort in reproducing the pattern of the authentication mark, the product or product package would be detected as a counterfeit.  In this regard, with respect to the use of light-emissive compounds, the black light would excite one light-emissive compound to emit only one peak wavelength of light.  However, the black light would be incapable of exciting the light-emissive compound (or another light-emissive compound) to emit the additional peak wavelength of light.  Alternatively, the black light may excite another light-emissive compound, however, the emission wavelength of that compound may not be visible.  As a result, the would-be counterfeiter would not recognize the additional wavelength of light emitted and therefore would not correctly reproduce the ingredients (i.e., light-emissive compounds and/or ink) used for the authentication mark.  The device 20 of the present invention, on the other hand, would readily detect the counterfeit product or product package due to the improper formulation of the ink.  Detecting such a ratio may also be preferable when the light-emissive compounds are placed on an optical disk.  This ratio may be changed during manufacture of the product, for example the optical disk, by varying blends and/or intensities of the light-emissive compounds.”

wherein “unbeknownst” is defined via Dictionary.com:
unbeknown
adjective
unknown; unperceived; without one's knowledge (usually followed by to).

“[0150] In order to further reduce the variability of on-site data when compared with stored data, it may be preferable when using more than one light-sensitive compound to use groups of compounds that exhibit similar degradation characteristics.  For example, if one light-sensitive compound degrades at the rate of 10% per year under normal storage conditions, the companion light-sensitive compound or compounds may be chosen based on a similar 10% degradation factor.  By using ratiometric analysis in combination with absolute readings obtained from an authentication mark, it may be possible to not only authenticate a product or product package but to also retrieve data that indicate under what conditions the product may have been stored.  For example, if a greater amount of degradation is detected than would be expected, this may be an indication that the product or package has been stored at elevated temperatures or in direct sunlight.”



“[0152] With such a large amount of data generated, although possible, conventional data analysis comparing one or two variables at a given time, is not practical.  Thus, according to one aspect of the invention, multivariable analysis or multivariable pattern recognition may be used.  In a preferred embodiment, Tukey's analysis and Principle Component Analysis (PCA) are used.  Other multivariable techniques that may be utilized include Hierarchical Cluster Analysis, K Nearest Neighbor, Pineapple Component Regression, Partial Least Squares Regression, and Soft Independent Modeling of Class Analogy (SIMCA).  These multivariable techniques reduce the dimensionality of the data to two or three dimensions, allowing for patterns or relationships to be generated.  An example of such a pattern generation is shown in FIG. 8.  These generated patterns may then be compared to digitally-captured plate images.  It is to be appreciated that the patterns may include both structure and color. 
[0153] Analysis of the data may also be performed by developing plots having distinct clusters summarizing the similarity and differences among the samples being analyzed to a stored standard.  Such analysis may be performed in addition to or in the alternative to the above mentioned multivariable or multivariable pattern recognition.  An example of such a plot is shown in FIG. 9.  Alternatively, rather than displaying the data as plots, the data may be presented in tabular form of the display of the device 20.”; and


























“[0185] A Texas Instruments model 320C52 Digital Signal Processor receives the input signal from each of the CMOS detectors and proceeds to process the signal.  The processor then analyzes the luminance of each pixel from the first detector and a histogram is plotted of the luminance from 0 up to the maximum value detected.  If the light-sensitive compound is present on the package, the histogram should show a peak of some pixels at very high luminance and a large group of pixels at low luminance.  A valley in the histogram is formed between these two peaks, and a point in this valley is chosen as a threshold luminance value for that detector.  The processor then groups all of the pixels that exhibited luminance above this threshold value.  The same analysis procedure is repeated by the processor for the second detector at the second wavelength.  Once a group of pixels from each of the detectors has been classified as above a threshold luminance, an image may be formed from those pixels that emit above the threshold luminance at each of the wavelengths.  In this way, an image of 
the ink is formed only in those sections where each of the emissive inks is in adequate concentration to provide a positive response.  The processor determines a ratio of the luminance in the image area at the first wavelength compared to the luminance for the second wavelength of pixels in the same image.  A ratio may be determined on a pixel by pixel basis and then averaged or, alternatively, may be determined for the image as a whole.  Once an overall ratio has been determined, it is compared to the known ratio of the emissive compounds contained in the ink when applied to the package or product.  If the newly determined ratio falls within a specific error amount, for example 10%, of the predetermined ratio, the authentication mark may be considered genuine if the proper excitation wavelength was employed and if the two emission wavelengths were the expected wavelengths.  In this case, the device may indicate to the user by any number of ways that the product is indeed authentic.  For example, the detected image may be displayed in green on the image of the product itself or a green light may be illuminated or an audio signal may be emitted.  If the detected ratio is not within the error amount of the predetermined ratio, this is also indicated to the user, for example, by displaying the detected image in red.  In one example, the image may include the serial number or other identifying alphanumeric image that relays any desired information to the representative.  Thus, if the image appears in green, the user may read the package specific identifying alphanumeric image directly from the display on the device.  In the same manner, if the device indicates that the product or package is not authentic, depending upon whether the counterfeiter has included an alphanumeric image, the representative is capable of readily determining the level of sophistication of the counterfeiter and may be and is apprised of what to look for on similar packages or products.  That is, the counterfeiter may have correctly replicated the identifying mark (i.e., the alphanumeric image), yet has failed in providing an authentic indicia of the product or package.”).

	


Regarding claim 23, Vig discloses the system of claim 21, wherein the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”) includes a red value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a green value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), and a blue value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”).
Regarding claim 25, Vig discloses the system of claim 21, wherein the color values (said as indicated in fig. 9: “DYE17” “DYESi61” “DYE18”) include a red value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a green value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), and a blue value (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”).
Regarding claim 27, Vig discloses the system of claim 21, wherein the first target swath (said as indicated in fig. 1 corresponding to “printed” “location” comprising a portion) is part of a print media (as indicated in fig. 1).









Regarding claim 28, claim 28 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 28. Accordingly, Vigd discloses claim 28 of a method for use with a system including a light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) including an ultraviolet light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) and a white light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) including a red light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a green light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), and a blue light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a non-transitory memory storing a plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”), and a hardware processor executing an executable code (said via fig. 16: “INSTRUCTION STORAGE”) to perform the method comprising: 










illuminating (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), using the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a first target swath (said as indicated in fig. 1 corresponding to “printed” “location” comprising a portion of a “disk”, [0147] cited above in the rejection of claim 21, or CD) including ink and fluorescent ink (as indicated in fig. 1: one visible barcode line of ink as mixed with invisible compound and another visible barcode line of ink as mixed with said invisible compound), wherein the fluorescent ink is invisible to an unaided eye (comprised by a counterfeiter that is not aware or “unperceived” via “unbeknownst”, [0147] cited in the rejection of claim 21, of the invisible compound) and emits (via fig. 7: “LIGHT-EMISSIVE”) a first visible light when illuminated with the ultraviolet light source, wherein the ink (of the barcode) is visible to the unaided human eye (said comprised by a counterfeiter) and reflects (via said “absorbing compound” producing a response similar to fig. 7) a second visible light when illuminated with the white light source 
collecting, using the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), the first visible light and the second visible light 

matching (said resulting in “compared”) the first visible light and the second visible first visible light and the second visible 
playing at least one of an audio or a video (said via “play…music, video”)  associated with the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”), in response to matching (said resulting in “compared”) the first visible light and the second visible 
Regarding claim 30, claim 30 is rejected the same as claim 23. Thus, argument presented in claim 23 is equally applicable to claim 30.
Regarding claim 32, claim 32 is rejected the same as claim 25. Thus, argument presented in claim 25 is equally applicable to claim 32.
Regarding claim 34, claim 34 is rejected the same as claim 27. Thus, argument presented in claim 27 is equally applicable to claim 34.
	

Regarding claim 35, claim 35 is rejected the same as claims 21 and 28. Thus, argument presented in claims 21 and 28 is equally applicable to claim 35. Accordingly, Vig discloses claim 35 of a computer-readable non-transitory medium having an executable code stored thereon, which when executed by a hardware processor, performs a method comprising: 
illuminating (said via fig. 12:208: “LIGHT SOURCE (SAID VIA FIG. 12:208: “LIGHT SOURCE 300NM-1100NM”) 300nm-1100nm”), using a light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) including an ultraviolet light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) and a white light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”), a first target swath (said as indicated in fig. 1 corresponding to “printed” “location” comprising a portion) including ink and fluorescent ink, wherein the fluorescent ink is invisible (via said “unperceived”) to an unaided human eye (comprised by said counterfeiter) and emits a first visible (perceptible to fool the counterfeiter) light when illuminated with the ultraviolet light source, wherein the (barcode) ink is visible to the unaided eye and reflects (via said “absorbing compound” producing said “reflectance”) a second (said “unperceived” to be sneaky to the counterfeiter) visible light when illuminated with the white light source 



collecting, using a light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) including a red light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), a green light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), and a blue light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”), the first visible (emission) light (being the trick-light) and the (reflectance) second visible (stealth) light 
matching (said resulting in “compared”) the first visible light and the second visible (as said “ratio”) first visible light and the second visible  
playing at least one of an audio or a video (said via “play…music, video”)  associated with the one of the plurality of light signatures (said or “authentic fingerprint data or fingerprint profile data”), in response to matching (said resulting in “compared”)  the first visible light and the second visible 
Regarding claim 37, claim 37 is rejected the same as claim 23. Thus, argument presented in claim 23 is equally applicable to claim 37.
Regarding claim 39, claim 39 is rejected the same as claim 25. Thus, argument presented in claim 25 is equally applicable to claim 39.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4 see Suggestions, as already mentioned above.
Claims 22 and 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Brill et al. (US Patent App. Pub. No.: US 2004/0156081 A1).
Regarding claim 22, Vig teaches the system of claim 21, wherein the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) includes at least one of a photo diode or a photo transistor (comprised by an “optical scanner” via:



“[0006] Commonly assigned U.S.  Pat.  No. 5,753,511 and U.S.  patent Ser.  No. 09/232,324, both of which are herein incorporated by reference in their entireties, disclose automated methods of evaluating and discriminating products to establish authenticity or point of origin of the product.  Aspects of these inventions relate to automated methods for identifying key ingredients and/or the relative amounts of key ingredients in products using light-emissive compounds.  In particular, during testing, an identifying light-emissive compound is mixed with a small amount of the sample to be tested.  The sample, having the particular light-emissive compound, is then brought into close proximity with and viewed using a custom optical scanner to detect light emission of a particular wavelength from the sample.”

wherein “optical scanner” is defined via Dictionary.com:

SCIENTIFIC DEFINITIONS FOR OPTICAL SCANNER
optical scanner
A device that converts printed images and text into digital information that can be edited, transmitted, and stored. Optical scanners work by electronically measuring the intensity of color at a large number of individual locations across the page (often using phototransistors), and converting these measurements into digital numerical values usable by computers and other digital devices. See also A/D converter.

	Thus, Vig does not teach as a whole, as indicated in bold above, the claimed “the light detector includes at least one of a photo diode or a photo transistor”. 










Accordingly, Brill teaches:
the light (via fig. 4:30: “White light source”) detector (or “other detector”) includes at least one of a photo diode (or “a photodiode”) or a photo transistor (via:
“[0195] In a variation that is particularly suitable for the automatic embodiment of FIG. 18, the image is a barcode.  The system of the present embodiments thus becomes a method and apparatus for encrypting and decrypting barcodes.  The image processing needed to read the barcode is simpler than the image processing needed to compare two more conventional and less well-defined images.  For reading it is sufficient to use an off-the shelf passive bar-code reader using either a line-ccd, a c-mos imager, a CCD a photodiode or other detector.  The bands forming the barcode can optionally move during verification passing different parts of the pattern over the detector, and passive bar-code reading techniques can be used to identify moving parts.  The correct bar code gives a number, which can be verified.  The identification of the bar-code is therefore the verification of the pattern and the item.”

photodiode
noun Electronics.
1	a photosensitive semiconductor diode.

wherein “diode” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DIODE
diode
noun
1	a semiconductor device containing one p-n junction, used in circuits for converting alternating current to direct current: More formal name: semiconductor diode

2	the earliest and simplest type of electronic valve having two electrodes, an anode and a cathode, between which a current can flow only in one direction. It was formerly widely used as a rectifier and detector but has now been replaced in most electrical circuits by the more efficient and reliable semiconductor diode).
	
	




Thus, one of ordinary skill in the art of readers can modify Vig’s said fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2” by:
a)	replacing each semiconductor CCD with a respective semiconductor photodiode in Vig’s fig. 1:24, a reader probe, or Vig’s fig. 2:53:CCD, such that the corresponding reader or probe is “using…a photodiode” (Brill: cited above); and
b)	recognizing that the modification is predictable or looked forward to because the modification “is sufficient to use” or is good enough “For reading”, Brill: cited above, and also is “efficient and reliable”.
	Regarding claim 29, claim 29 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 29.
Regarding claim 36, claim 22 is rejected the same as claim 22. Thus, argument presented in claim 22 is equally applicable to claim 36.




















Claims 24,26 and 31,33 and 38,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent App. Pub. No.: US 2004/0023397 A1) in view of Rodriguez et al. (US Patent App. Pub. No.: US 2006/0115110 A1).
Regarding claim 24, Vig teaches the system of claim 21, wherein the illuminating (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) of the first target swath (said as indicated in fig. 1 corresponding to “printed” “location” comprising a portion) includes sliding the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) over the first target swath (said as indicated in fig. 1 corresponding to “printed” “location” comprising a portion).
Thus, Vig does not teach, as indicated in bold above, the claimed “sliding the light source over”. Accordingly, Rodriguez teaches the claimed:
sliding (via “sweeps” or “optical swipe” or “optical sweep” comprised by a “cell phone” represented in fig. 14:40: “Transceiver”) the light source (via “An excitation source” that “illuminates” comprised by the “cell phone” represented in fig. 14:40: “Transceiver”) over (or “across” via
“[0210] An excitation source excites the diffraction grating, e.g., excites the Metallic Blue (MB) ink, as seen in FIG. 14.  An excitation source (e.g., transceiver 40) preferably illuminates in the range of 50-80 Gigahertz, but most preferably in the range of 60-75.  Gigahertz.  The source can be accommodated in a handheld device (e.g., a keychain FOB, adapted cell phone, or the like) or mounted at a stationary location (e.g., point of sale location).”; 

and







“[0316] A fifth implementation relies on audible feedback.  A tone is generated by a device (e.g., cell phone, PDA, etc.) as an imager sweeps across a document.  The tone is triggered, e.g., when a watermark is detected and/or when the watermark's payload matches or otherwise corresponds to the predetermined PRF characteristics.  In some variations of this fifth implementation, an audible scale (e.g., think ring-tone) is influenced by the speed of the optical swipe.  The ring tone will only sound or will vary in sound depending on the speed of the optical sweep (a simple gyroscope with speed measurement in the device can help facilitate this functionality).  Of course, speed of optical sweep and watermark/PRF detection can be combined to generate a predetermined sound.”).
	
Thus, one of ordinary skill in the art can modify Vig’s teaching of said fig. 12:208: “LIGHT SOURCE 300nm-1100nm” with Rodriguez’s teaching of said “sweeps” or “optical swipe” or “optical sweep” comprised by a “cell phone” represented in fig. 14:40: “Transceiver” by:
a)	making Vig’s fig. 12:200 be as Rodriguez’s fig. 14: “Transceiver 40”;
b)	printing a watermark regarding a CD or DVD and packaging or music label thereof;
c)	holding in one hand the CD or DVD or packaging or music label thereof;
d)	performing optical sweeps across the CD or DVD or packaging or music label thereof using the other hand regarding searching the printed watermark; and
e)	recognizing that the modification is predictable or looked forward to because the modification results in an “improvement” of “a product label”, such as a CD music label via Rodriguez:
“[0164] One improvement embeds a digital watermark in a circuit layout itself.  Subtle changes to line widths or ink contrast are employed in the circuit layout when it is printed, laid down, etched, or fabricated.  For example, the line modulation techniques disclosed herein may be used to encode a watermark signal in a circuit layout.  The subtle changes convey a digital watermark, which is detectable through optical scan data of the circuit.  Even a circuit diagram can include the watermark embedded therein.  Imagine a product label or product packaging that is printed with an RFID metallic ink layer.  The layer is optically scanned and the watermark is discerned there from.”

Thus, one of ordinary skill in the art faced with the problem of counterfeiting, such as CD or DVD counterfeiting and as evidenced in Vig:
“[0003] The benefits of and the resources expended on brand identity create powerful incentives for counterfeiters.  Among the most prevalent illicit and illegal practices threatening brand identity are counterfeiting of the product itself, counterfeiting or theft of the package or container for use with an authentic or counterfeit product, or diversion of the product wherein the product manufactured for sale in a certain market is purchased by an intermediary in that designated market and sold in a competing market.”,

would of reasonably referred to the teachings of Rodriguez’s watermarking and combine as shown above in order to prevent counterfeiting of CDs and DVDs.
	Regarding claim 26, Vig teaches the system of claim 21, further comprising: 
a camera (or “the camera” in the context of figures 13 and 14); 
wherein the hardware processor (said via fig. 12:202: “PROCESSOR”) is further configured to execute an executable code (said via fig. 16: “INSTRUCTION STORAGE”) to: 
determine, using the camera (said or “the camera” in the context of figures 13 and 14), at least one of a direction of motion [[and]] or a speed of motion of the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) when the camera, the light source (said via fig. 12:208: “LIGHT SOURCE 300nm-1100nm”) and the light detector (said via fig. 12:204: “DETECTOR 1” and fig. 12:206: “DETECTOR 2”) move across a surface of the first target swath (said as indicated in fig. 1 corresponding to “printed” “location” comprising a portion via:




“[0168] To determine whether the product or package is authentic, the processor 
is actuated and a switch (not shown) is actuated.  A live image of the sample, such as streaming video, may be displayed on a portion of the display and a captured image, such as a snapshot, may be displayed on another portion of the display, which initially may be blank.  The user may then frame the sample in the live image viewfinder.  A sliding actuator 211 having a trigger 400 (see also FIG. 15) on the camera is pressed.  This trigger 400 causes the filter block 211 to move and a position sensor 402 to be closed so that the flash is triggered.”).

Thus, Vig does not teach, as indicated in bold above, the claimed:
“determine, using the camera, at least one of a direction of motion [[and]] or a speed of motion of the light source when the camera, the light source and the light detector move across a surface of the first target swath”.















Accordingly, Rodriguez teaches:
determine (via “speed measurement in the device”), using the camera (or “cell phone camera”), at least one of a direction of motion [[and]] or a speed of motion (or “speed of the optical swipe”) of the light source (or said “An excitation source” that illuminates”) when the camera (said or “cell phone camera” or “adapted cell phone”), the light source (said “An excitation source” that “illuminates”) and the light detector (i.e., the “optical scanner or cell phone camera” that “optically scans” comprising “photodetector cells”) move across (or “sweeps across”) a surface (via fig. 11:12: “First Surface”) of the first target swath (said via fig. 11:12: “First Surface” via:
“[0078] Scanners are well known, so a detailed description is not provided here.  Suffice it to say that scanners conventionally employ a line of closely spaced photodetector cells that produce signals related to the amount of the light reflected from successive swaths of the image.  Most inexpensive consumer scanners have a resolution of 300 dots per inch (dpi), or a center to center spacing of component photodetectors of about 84 .mu.m.  Higher quality scanners of the sort found in most professional imaging equipment and photocopiers have resolutions of 600 dpi (42 .mu.m), 1200 dpi (21 .mu.m), or better.”;

“[0210] An excitation source excites the diffraction grating, e.g., excites the Metallic Blue (MB) ink, as seen in FIG. 14.  An excitation source (e.g., transceiver 40) preferably illuminates in the range of 50-80 Gigahertz, but most preferably in the range of 60-75.  Gigahertz.  The source can be accommodated in a handheld device (e.g., a keychain FOB, adapted cell phone, or the like) or mounted at a stationary location (e.g., point of sale location).”;

“[0281] The random arrangement of such fibers allows for a calculation of a unique signature or fingerprint based on the fibers.  Such features can be observed with an optical imager (e.g., optical scanner or cell phone camera) or some other instrument typically used in the field (e.g., magnetic head for magnetic characteristics, IR or UV camera for out-of-visible spectrum characteristics, etc.).  The signature or fingerprint can include a representation of a spatial relationship of all fibers or a set of fibers. This representation, once determined, can be used to seed a number generator or hashing algorithm.  The resulting number is the unique identifier.  Or a slope of one or more of the security fibers can be calculated and used as an identifier; related is a calculation of a second derivative for one or more of the fiber's shape (or slope curvature).  The result is used as an identifier or as a seed to a number generator or hashing algorithm.  Of course other identifying techniques based on the security fibers can be used as well.”;
“[0306] In a first implementation a document includes extraordinarily small micro-print that is imperceptible to the naked human eye.  A user (e.g., at a point of sale location) optically scans a document with her camera-equipped cell phone.  Software executing on the cell phone analyzes the optical scan data, finds and then magnifies the micro-printing, and presents the magnified micro-printing via a device display.  The software may include a character recognition module that allows recognition of the micro-printing.  If an error is found in the micro-printing (or if an expected error is not found) the device preferably prompts the user of such.  Preferably, only those document regions including such micro-printing are provided via display for user inspection.  (In some cases the ASCII values of micro-printing are hashed and compared against a predetermined or expected value.  The user is notified if the calculated and expected values differ significantly.).”; and

“[0316] A fifth implementation relies on audible feedback.  A tone is generated by a device (e.g., cell phone, PDA, etc.) as an imager sweeps across a document.  The tone is triggered, e.g., when a watermark is detected and/or when the watermark's payload matches or otherwise corresponds to the predetermined PRF characteristics.  In some variations of this fifth implementation, an audible scale (e.g., think ring-tone) is influenced by the speed of the optical swipe.  The ring tone will only sound or will vary in sound depending on the speed of the optical sweep (a simple gyroscope with speed measurement in the device can help facilitate this functionality).  Of course, speed of optical sweep and watermark/PRF detection can be combined to generate a predetermined sound.”

Regarding claim 31, claim 31 is rejected the same as claim 24. Thus, argument presented in claim 24 is equally applicable to claim 31.
Regarding claim 33, claim 33 is rejected the same as claim 26. Thus, argument presented in claim 26 is equally applicable to claim 33.
Regarding claim 38, claim 38 is rejected the same as claim 24. Thus, argument presented in claim 24 is equally applicable to claim 38.
Regarding claim 40, claim 40 is rejected the same as claim 26. Thus, argument presented in claim 26 is equally applicable to claim 40.



Suggestions
Applicant’s disclosure states, page 2:
“Object recognition typically requires a camera for capturing an image of an 
object to identify the object by comparing various features of the captured images with features of various objects stored in a database. Other conventional methods of object recognition required a scanner for reading a one-dimensional (1D) or two- dimensional (2D) barcode affixed to an object. Recent advances in object recognition technology include three-dimensional (3D) object recognition, which enables object recognition based on a number of images taken of the object from a range of different angles.  However, as the recent advances become more complex, the object recognition systems require more powerful processors, more complex algorithms, and, as a result, are more expensive.”

Applicant’s solution (page 5: “resolution of less than 1%”) to the disclosed “more complex” is an indication of non-obviousness in view of Vig that teaches a resolution of peaks at wavelength of mostly blue-green 525 nm and mostly yellow-green 575 nm (“two nearly equal wavelengths”) as shown in fig. 7 and is silent regarding a resolution of a percentage 0.0000001% to 100% of a light detector and Brill teaches an improved resolution (appears to be directed to the opposite of applicant’s invention) via a lens as shown in fig. 5:56: representative of two lenses, wherein “resolution” of said “resolution of less than 1%” is defined via Dictionary.com:
resolution
noun
7	Optics. the act, process, or capability of distinguishing between two separate but adjacent objects or sources of light or between two nearly equal wavelengths.: Compare resolving power.

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nijs (US Patent App. Pub. No.: US 2019/0094963 A1), not prior art, is pertinent as using the same resolution-percentage language of “less than 1%” (also disclosed in applicant’s disclosure, page 5, line 17: “less than 1% for each color” providing more than 100 color brightness values/shades/intensities/saturations of each respective RGB color: more than 300 colors due to less than 1% for each color) via Nijs: 
“[0104] Hence, a very light-weight investigation of presented content can be 
used to refine the results of a ballistic prediction.  This investigation relies on the assumption that a "targeting saccade" occurs when an object suddenly appears in the peripheral view.  During rendering, a very small screen space history of rendering output (e.g., RGB color and/or luminosity at less than 1% of the full screen resolution (or some other percentage)) is recorded.  When a saccade is detected, this history is checked along the general direction of the saccade.  If a large discrepancy in the rendering is detected, an assumption can be made that an object either disappeared or appeared at this location.  If the location is on or close to the ballistic path, the prediction 
of the landing point can be nudged towards it, thereby refining the accuracy of the prediction.  This approach has a minimal processing and memory cost.  Due to the time it takes from the start of the saccade (caused by a significant visual change in the periphery) to the end (landing), the processing latency for refining the ballistic prediction can be very well tolerated.”








Silver et al. (US Patent App. Pub. No.: US 2015/0118935 A1) is pertinent as 
teaching claim 21 of:
illuminate (via figs. 1,2,5,6,7,8,9:12:13: LEDs), using the light source, a first target swath (or dashed flash-light circle as shown in figures 8-10) including (or involving as a factor) ink and fluorescent ink (or “photo-luminescent ink and other inks”, comprising “fluorescence” and “ fluorescent materials”, within said circle to activate or illuminate the ink), wherein 
the fluorescent ink is invisible to an unaided human eye (as indicated in fig. 8: absence of fig. 9: “Due Date Friday Library” relative to fig. 9: “Due Date Friday Library”)… 
wherein the ink is visible to the unaided human eye (as indicated in figs. 8 and 9:butterfly-moth via:
“[0016] A purpose of this disclosure is to allow the user to have the LED or other light source interact with photo-luminescent ink and other inks.  The light source/s emits black light and/or a white light or other colored light.”

wherein the adjective “luminescent” is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR LUMINESCENCE
luminescence

The emission of light as a result of the excitation of atoms by energy other than heat. Bioluminescence, fluorescence, and phosphorescence are examples of luminescence that can be produced by biological or chemical processes.

wherein “black light” is defined:
SCIENTIFIC DEFINITIONS FOR BLACK LIGHT
black light

Invisible ultraviolet radiation. Black light causes certain fluorescent materials to emit visible light.).



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667